Title: From Thomas Jefferson to William Carmichael, 22 September 1786
From: Jefferson, Thomas
To: Carmichael, William



Paris 22d. Septr. 1786

Mr. Jefferson’s Compliments to Mr. Carmichael and begs the  favor of him to convey the inclosed letters. He has recieved his letter of the 4th. of Septr. and is in hopes that one which he had written to Mr. Carmichael on the 22d. of August will have answered some of his enquiries. An indisposition likely to continue some time will necessarily retard his answer to the rest. He begs Mr. Carmichael to be assured of his esteem & respect.
